DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the parent case 16/001672, the secondary references: Lee et al. (US 20170322462) has filing date of November 15, 2016 or Shin et al. (US 20170363917) has filing date of May 5, 2017, which is prior to the filing date October 26, 2017 of the priority to Korean Patent Application No. 10-2017-014017.  However, applicant states pursuant to the exception of 35 U.S.C. 102(b)(2)(C) that the subject matter disclosed in Lee et al. and Shin et al and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person Samsung Display Co. Ltd. 

New found secondary reference Ahn et al. (US 20170285414) filed on December 20, 2016 prior to the filing date October 26, 2017 of the priority to Korean Patent Application No. 10-2017-014017.  This secondary reference Ahn is also owned by the same person or subject to an obligation of assignment to the same person Samsung Display Co. Ltd.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7, 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 10 of copending Application No. 16/001672 in view of Xu (US 20160195745).
Claims 1-11 of the instant application incorporates with final claims 1-10 (filed on 11/20/2019) of copending Application No. 16/001672 except for the black matrix extending in the first direction and overlapping the gate line.
Xu teaches an array substrate on which forms the black matrix extending in the first direction and overlapping the gate line and the second direction and overlapping the data line for improving the phenomena of being greenish and flickering of an image on a screen [0008].
an insulation layer disposed on the switching element and pixel electrode with contact hole”, since applicant has not disclosed that “an insulation layer disposed on the switching element and pixel electrode with contact hole” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “an insulation layer disposed on the switching element and pixel electrode with contact hole”.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ahn et al. (US 20170285414) disclose a display device comprising a pixel electrode the body portion comprises a first stem HS extending in the first direction, a second stem VS extending in a second direction intersecting the first direction and connected to the first stem, a plurality of branches MB extending from one of the first stem and the second stem and extending in a direction different from the first direction and the second direction, and an edge disposed between the first stem and the contact portion, connected to a side of the first stem and extending in the second direction.
Cho et al. (US 20170097538) disclose liquid crystal display device includes: a first substrate on which a display area and a non-display area surrounding the display area are defined; a plurality of gate lines disposed in the display area and extending in a first direction; a plurality of data lines disposed in the display area and extending in a second direction, the data lines intersecting the gate lines; and a black matrix extending in the first line to cover the gate lines or in the second direction to cover the data lines, where a width of the black matrix at a location adjacent to a boundary line between the display area and the non-display area is larger than a width of the black matrix at a location adjacent to a center of the display area.
Koo et al. (US 20150192810) disclose a display device the black matrix BM disposing on the second base substrate BS2. The black matrix BM overlaps with the corresponding gate line GLi, the corresponding data line DLj, and the thin film transistor 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871